                             IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                    CIVIL ACTION NO.: 5:20-cv-00602-D

    TYRONE WOODARD,                                        )
                                                           )
                     Plaintiff,                            )
                                                           )
      vs.                                                  )          STIPULATED CONSENT
                                                           )           PROTECTIVE ORDER
    ABM AVIATION, INCORPORATED                             )
    d/b/a ABM AIRPORT SERVICES,                            )
                                                           )
                     Defendant.                            )
                                                               )
            The Parties have jointly moved the Court pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure and Local Civil Rules 7.1 and 26.1, for entry of a Consent Protective Order to

expedite the flow of discovery materials; facilitate the prompt resolution of discovery disputes, as

well as disputes concerning confidentiality; protect certain materials designated as confidential

(“Confidential Materials”); and ensure that protection is afforded only to materials so designated.

            IT IS HEREBY ORDERED THAT:

            1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other materials produced in response to any discovery request or other

request for information by Plaintiff Tyrone Woodard (“Plaintiff”) and Defendant ABM Aviation,

Inc.., d/b/a ABM Airport Services (“ABM” or “Defendant”)1, in this action, specifically including,

but not limited to, answers to requests for admissions; answers to interrogatories; responses to

requests for production of documents and documents produced in accordance therewith;

documents subpoenaed in connection with depositions; deposition testimony; and any deposition

transcript or portion thereof as to which protection is sought in accordance with this Agreement.



1   The correct legal name is ABM Aviation, Inc. There is no d/b/a.
                                                           1

                 Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 1 of 11
       The following documents and/or information may be designated as “Confidential

Materials” pursuant to this Order: (a) Plaintiff’s personal financial data, medical records, and other

documents including health-related information; (b) personal information of Defendant’s

employees or former employees, including, but not limited to: social security numbers, tax

information, and health insurance/health-related information; (c) personal or personnel file

information and records of Defendant’s current and/or former employees; (d) confidential

proprietary business information including, but not limited to Defendant’s confidential business

information; and (e) such other information as the Parties deem in good faith to be Confidential,

which qualifies for protection pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.

       2.      Redaction of Certain Information. The Parties shall be allowed to redact the

following information from any documents provided pursuant to this Order: (a) social security

numbers, (b) dates of birth and (c) financial account numbers.

       3.      Designation as Confidential: Good Faith Requirement. Any party producing

or furnishing information of any nature to another party, to the Court, or at a deposition in

connection with this litigation may designate documents or information as “Confidential

Materials,” in accordance with the procedures set forth herein. Such information could include a

document or part thereof, interrogatory answer, response to request for admissions, deposition

testimony, excerpts and summaries of such information, or other materials as set forth in

Paragraph 1 of this Agreement. Such designation shall be made at the time the information is

produced or furnished, or at a later time as provided herein.

       No party may designate information as “Confidential Materials” without first determining

in good faith that the information may be so designated as provided in this Order and as

contemplated by Rule 26(c) of the Federal Rules of Civil Procedure.


                                                  2

            Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 2 of 11
       4.      Procedure for Designating Information as Confidential. Parties may designate

“Confidential Materials” in the following manner:

               a)      In the case of documents or other written materials, by affixing to each

page of every such document, at the time of production, the word “Confidential” by stamp or

other method which will make the word conspicuous;

               b)      In the case of answers to interrogatories, designation shall be made by

placing the word “Confidential” adjacent to or at the end of any answer deemed to contain

confidential information. Alternatively, answers deemed to contain confidential information may

be bound separately and marked with the word “Confidential;” and

               c)      In the case of depositions or other pretrial testimony in this action by

parties or any of their officers or employees, by a statement to that effect on the record by counsel

for the party who claims that Confidential Materials are about to be or have been disclosed.

Alternatively, a party may designate information disclosed at such deposition as Confidential

Materials by informing all parties in writing, within thirty (30) days of receipt of the transcript or

other date as agreed upon by the parties, of the specific pages and lines of the deposition transcript

which are deemed Confidential. Each party shall attach a copy of such written statement to the

face of the transcript and each copy thereof in its possession, custody, or control. All depositions

shall be treated as Confidential for a period of thirty (30) days after a full and complete transcript

of the deposition is available or other date as agreed upon by the parties. Unless the parties intend

to designate all of the information contained within a particular document or deposition testimony

as Confidential Materials, counsel for that party should indicate in a clear fashion the portion of

the document or testimony which is intended to be designated as confidential.

       5.     Restricted Use of Confidential Information. The use of information designated

as “Confidential Materials” will be restricted as specifically indicated below:

                                                  3

            Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 3 of 11
                a)      Documents/information designated as “Confidential” pursuant to

Paragraphs 1 through 4 of this Order shall be used solely for the purposes of this action and shall

not be disclosed to any person except the following individuals:

                        (i)      the Court (including the Clerk’s office, stenographic reports and

videographers, and any special master or mediator appointed by the Court, engaged in such

proceedings as are necessary to the preparation for trial and trial of this action);

                        (ii)     counsel for the parties, their staff members, their professional and

para-professional employees, or other agents or other representatives of either party, as necessary

to prepare this case for litigation;

                        (iii)    any experts or service contractors (i.e., court reporters or outside

photocopying or imaging services) associated by the parties regarding this action;

                        (iv)     the parties to this litigation;

                        (v)      deponents, who may be shown Confidential Materials in

preparation for their deposition and during their deposition, but shall not be permitted to keep

copies of said Confidential Materials nor any portion of the deposition transcript reflecting the

Confidential Materials;

                        (vi)     any potential witness as necessary to prepare this case for litigation;

provided, that no such person shall be permitted to maintain a copy of any document designated

as Confidential Materials;

                        (vii)    any other person or entity to whom the Court orders or allows

disclosure after notice and opportunity for hearing; or

                        (viii)   by mutual consent of the parties.

                b)      Documents produced pursuant to this Order shall not be used for any

purpose other than evidence in this litigation and may not be disclosed under any circumstances

                                                     4

           Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 4 of 11
to anyone not connected with this action as a party, witness, counsel, consultant, staff person or

Court personnel.

               c)       Whenever     the   Confidential    Information     contained     within   a

"Confidential" document is not relevant to the purpose for which the document is introduced,

counsel for the Party introducing the document shall proffer for admission a true and correct

copy of the document from which all Confidential Information has been redacted, with such

redactions clearly reflected by affixing the legend “REDACTED” across the blank area

containing the Confidential Information in the original. By way of example, “Confidential”

documents containing bank account numbers or HCIN numbers that are not being introduced

for purposes of proving the bank account number or HCIN number itself shall have the bank

account number or HCIN number redacted prior to filing or admission into evidence.

Notwithstanding the foregoing, nothing in this Consent Protective Order shall be construed to

require redaction of protected health information from a medical record that contains

information relevant to the purpose for which the document is introduced.

       6.      Acknowledgment of Agreement. All persons to whom Confidential Materials

are disclosed pursuant to Paragraph 5 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

Confidential Materials pursuant to Paragraph 5 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any person other than Plaintiff and Defendant, counsel

of record, employees of counsel of record, the Court and its personnel, and Court reporters and

their staff must execute the form attached hereto as Exhibit A prior to the disclosure of

Confidential Materials, which shall be maintained in confidence by the counsel disclosing such

information. Any persons breaching the provisions of this Order are subject to the contempt

powers of this Court.
                                                 5

            Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 5 of 11
        7.      Inadvertent Disclosure. In the event a party inadvertently produces materials

which should have been, but were not, marked “Confidential,” the party may designate such

materials as “Confidential” by notifying counsel of the error and producing the documents again,

with the “Confidential” designation, within twenty (20) days of discovery of the inadvertent

production. The parties will then treat these documents as if they had been marked “Confidential”

when they were first produced, destroy any documents and copies not so marked, and certify as

to such destruction.

        8.      Use of Confidential Materials in this Case. Nothing in this Agreement shall

prevent or impair the use by a party of Confidential Materials as set forth in Paragraphs 1 through

4 of this Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court at any deposition, hearing, conference, or other

proceeding prior to trial so long as confidentiality of such information is protected as provided

herein. Nothing in this Agreement shall prevent or impair the use by a party of Confidential

Materials as set forth in Paragraphs 1 through 4 of this Agreement at trial in accordance with any

rules established by the Court.

        9.      Restricted Access Documents. Sealed Documents: Before filing any

information that has been designated “Confidential” with the Court, or any pleadings,

motions or other papers that disclose any such information, counsel shall confer with

counsel for the party that produced the information so designated about how it should be

filed. If the party that produced the information so designated desires that the materials

be filed under seal, then the filing party shall file the materials in accordance with Local

Civil Rule 79.2, EDNC, with notice served upon the producing party. The filing of the

materials under seal shall not be binding on the Court, however. Within 10 days of service

                                                   6

             Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 6 of 11
of such notice, the party desiring that the materials be maintained under seal shall file with

the Court a Motion to Seal and supporting memorandum of law specifying the interests

which would be served by restricting public access to the information. The party that

initially filed the materials need not file any such Motion to Seal or otherwise defend

another party’s desire that the materials remain sealed. The Court will grant the Motion to

Seal only after providing adequate notice to the public and opportunity for interested

parties to object, after carefully weighing the interests advanced by the movant and those

interests favoring public access to judicial documents and records, and upon finding that

the interests advanced by the movant override any common law or constitutional right of

public access which may attach to the information. Documents submitted under seal in

accordance with this paragraph will remain under seal pending the Court’s ruling. If the

party desiring that the information be maintained under seal does not timely file a Motion

to Seal, then the materials will be deemed unsealed, without need for order of the Court.

       10.      Challenging Confidentiality. Acceptance by a party of any information,

document, or thing identified as “Confidential” pursuant to this Order shall not constitute a

concession that the information, documents, or things are Confidential Materials. Counsel for the

parties shall serve written notice of any objections to specific designations upon the other party

within twenty (20) days of receipt of such information, documents, or things. Counsel shall first

attempt to resolve any disputes of confidentiality between themselves. If Counsel are unable to agree

on any such issue, counsel seeking protection of a document must bring the issue before the Court

within twenty (20) days of receipt of any written notice of any objections. No disclosure of such

information shall occur pending resolution of any dispute under this paragraph.



                                                 7

             Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 7 of 11
        11.       Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order

affording additional protection to Confidential Materials as the circumstances may warrant. Nothing

contained herein shall prevent a party from seeking modification to this Order.

        12.       Disclosure.

                  a)     Nothing contained herein shall prevent a party from disclosing, revealing

or using any documents, materials or other information which is already lawfully in the possession

of that party or which that party lawfully obtains from any source other than the opposing party,

and this Order shall not otherwise apply to such documents, materials or other information,

except that either party may designate as Confidential any medical records received in discovery

in this matter.

                  b)     Nothing in this document shall prevent any party from producing any

document or information in his, her, or its possession in response to a lawful subpoena or other

compulsory process, provided that notice shall be given to the other party prior to the date that

the party subpoenaed is required to respond to the subpoena or other compulsory process in

which materials designated confidential are sought.

        13.       Return of Confidential Information. All Confidential Materials either shall be

returned to the producing party or destroyed within ninety (90) days of the conclusion of this

civil lawsuit, including conclusion of any appeal, at the option of the disclosing party.

Notwithstanding any provision herein, counsel for the parties shall be permitted to retain one

(1) copy of any Confidential Materials to retain in their respective client litigation file for this



                                                  8

              Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 8 of 11
lawsuit; however, such copy shall remain confidential and subject to this Order for an

indefinite period.

       14.      Modification of the Agreement. In the event of further proceedings in this

action, if any of the parties hereto believe that this Agreement unreasonably impedes discovery to

a party or the use of information discovered from a party for purposes of this litigation, or

provides insufficient protection regarding discovery materials produced by a party, such party may

serve notice upon the parties and request that the Court modify this Agreement.

       15.      Protection of Copies. All copies, extracts or summaries prepared from

Confidential Materials produced hereunder, but excluding any materials which in the good faith

judgment of counsel are work product materials, shall be subject to the same terms of this

Agreement as the Confidential Materials from which such copies, extracts, or summaries were

prepared, if properly designated.

       16.      Notices. Notice required under this Agreement shall be in writing and provided

to the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely

to the parties’ counsel of record.

       17.      Effective Date. This Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.

       IT IS SO ORDERED.

      This the ____ day of ______________ , 2021.
  Dated: September 21, 2021

                                                ______________________________________
                                                Robert T. Numbers, II
                                               UNITED STATES DISTRICT COURT JUDGE
                                                United States Magistrate Judge




                                                  9

             Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 9 of 11
AGREED to this 16th day of September, 2021.


JACKSON LEWIS P.C.                            SPIELBERGER LAW GROUP


BY:    /s/ Ann H. Smith                       BY:   /s/ Gary Martoccio
       ANN H. SMITH                                 GARY MARTOCCIO
       N.C. State Bar No. 23090                     N.C. State Bar No. 54125
       Attorneys for Defendant                      Attorneys for Plaintiff
       3737 Glenwood Avenue, Suite 450              4890 W. Kennedy Blvd., Ste. 950
       Raleigh, NC 27612                            Tampa, FL 33609
       Telephone: (919) 760-6460                    Telephone: (800) 965-1570
       Facsimile: (919) 760-6461                    Facsimile: (866) 580-7499
Email:Ann.Smith@jacksonlewis.com
                                              Email:Gary.Martoccio@spielbergerlawgroup.com




                                    10

  Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 10 of 11
                                                 EXHIBIT A

                                    UNDERTAKEN TO BE BOUND

         I, __________________________, declare as follows:

         I acknowledge receipt of a copy of the Consent Protective Order dated ____________

_____ , 2021, in Tyrone Woodard v. ABM Aviation, Inc. d/b/a ABM Airport Services., which is

pending in the United States District Court for the Eastern District of North Carolina, Case No.

5:20-cv-00602-D, and agree that I:

         (1)      understand the terms thereof, and agree to comply with and be bound by its

provisions with respect to any information provided to me under the terms of this Consent

Protective Order;
       (2)    will not reveal any information provided to me under the terms of this Consent

Protective Order to anyone other than such persons designated in Paragraph 5 of this Order; and

         (3)      will utilize such confidential information solely for the purposes of this litigation.

         I further understand that if I fail to comply with the terms of the Consent Protective Order,

I may be subject to sanctions by the Court, and I consent to the jurisdiction of the above-

referenced Court for such purpose.


         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

DATED:                           , 2021.

SIGNATURE


PRINTED NAME




4846-8494-3867, v. 1
                                                    11

            Case 5:20-cv-00602-D Document 22 Filed 09/21/21 Page 11 of 11
